DETAILED ACTION
Status of the Application
	Claims 26-35 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s election with traverse of Group II, claims 34-35, drawn to an enzyme complex and a microbial organism that comprises said enzyme complex, as submitted in a communication filed on 11/23/2020 is acknowledged.
Applicant’s traverse is on the grounds that Sanghani et al. fails to teach or suggest the amino acid sequences recited in independent claims 26, 34 and 35.  Applicant states that Sanghani et al. do not teach any specific sequences of complexes comprising LeuCD variants, nor does it provide data regarding improved enzymatic properties of LeuCD variants. Applicant states that the LeuCD variants of Sanghani et al. are structurally distinct from the amino acid sequences of independent claims 26, 34 and 35.  Applicant refers to Tables 1, 2, and 5 of the specification and Figures 9A and 9B in support of the argument that the amino acid sequences recited in independent claims 26, 34 and 35 have greatly improved activity for some or all 2-alkylmalates.  
Applicant’s arguments have been fully considered but not deemed persuasive to withdraw the restriction requirement.  The Examiner acknowledges the teachings of Tables 1, 2, and 5 of the specification and Figures 9A and 9B.  However, it is noted that  claims 26, 34 and 35 as written require complexes where the LeuC’ subunit is a structural variant of the polypeptide of SEQ ID NO: 1 and the LeuD subunit is a structural variant of the polypeptide of SEQ ID NO: 2.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.  As stated below, limitations with regard to substitutions are unclear and indefinite in the absence of a sequence identifier associated with the numerical positions recited for substitutions. In view of the interpretation given to the claims,  it is reiterated herein that the technical feature linking Groups I and II is an enzyme complex that comprises a LeuC polypeptide and a LeuD polypeptide, wherein the complex has isopropylmalate activity, which is E. coli LeuC protein and E. coli LeuD proteins.  Thus, the technical feature does not make a contribution over the prior art and the claimed inventions do not meet the requirement of unity of invention under PCT Rule 13.2.
The requirement is deemed proper and therefore is made FINAL.  
Claims 26-33 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Claims 34-35 are at issue and are being examined herein. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  It is noted that the title is directed to a process and the claims under examination are directed to a product.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See page 12, paragraph [0030], third to last line, page 35, paragraph [0073], line 6, and page 41, paragraph [0089], line 3.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.

Priority
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 119(e) to  provisional application No. 62/402,569 filed on 09/30/2016, and 62/402,586 filed on 09/30/2016.
This is the US national application which entered the national stage from PCT/US2016/069476 filed on 12/30/2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on  1/20/2021, 8/6/2020 and 5/22/2020 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, 

Drawings
The drawings submitted on 3/27/2019 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Objections
Claims 34-35 are objected to due to the recitation of “(1)…(2)…(3)…..and (14)….”.  Since claim numbering uses Arabic numerals, to avoid confusion, it is suggested the claims be amended to use different itemization labels, such as (a)…(b)…. and (n)…..”,  or “(i)…..(ii)….and (xiv)….”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 34 and 35 are indefinite in the recitation of “….subunit comprising an amino acid sequence with at least 80% homology to SEQ ID NO: 1/SEQ ID NO: 2” for the following reasons. As known in the art, sequence identity and sequence homology are not equivalent terms.   The calculation of sequence homology takes into consideration the type of mismatches, i.e. even mismatches contribute to 
Claims 34 and 35 are indefinite in the recitation of “alanine/glycine is substituted for Val-35”, “alanine/glycine/valine is substituted for Leu-31”,  “valine/glycine is substituted for Leu-411”, and “alanine/serine is substituted for His-88” for the following reasons.  These limitations are meaningless in the absence of a sequence identifier associated with the recited numerical positions (e.g., position 31 of what sequence).  Please note that a recitation of the reference sequence identifier associated with the recited homology is not necessarily a recitation of a sequence identifier associated with the numerical position where the desired substitution is located.    If the intended limitations are “wherein the amino acid at the position corresponding to position X of the polypeptide of SEQ ID NO: Y is replaced/substituted with amino acid A”, the claims should be amended accordingly.  For examination purposes, no patentable weight will be given to the terms  “alanine/glycine is substituted for Val-35”, “alanine/glycine/valine is substituted for Leu-31”,  “valine/glycine is substituted for Leu-411”, and “alanine/serine is substituted for His-88”. Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
As stated in MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  Claims 34-35 are directed in part to a genus of complex proteins that comprise variants of the polypeptides of SEQ ID NO: 1 and SEQ ID NO: 2 having at least 80% sequence identity with the polypeptides of SEQ ID NO: 1 and SEQ ID NO: 2.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical  name, of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed 
There is a significant amount of structural variability with respect to the members of the genus of proteins required in the recited complex proteins. The specification in the instant application discloses the structure of the large subunit LeuC of SEQ ID NO: 1, the small subunit LeuD of SEQ ID NO: 2, and a very limited number of structural variants of the polypeptide of SEQ ID NO: 1 and the polypeptide of SEQ ID NO: 2 that when combined can form an enzymatically active complex protein with isopropylmalate isomerase activity.  No disclosure of a structure/function correlation has been provided which would allow one of skill in the art to recognize those variants of the polypeptide of SEQ ID NO:  1 and those variants of the polypeptide of SEQ ID NO: 2  having the recited % sequence identity that can be combined to form a complex with isopropylmalate isomerase activity.  There is no disclosure of those structural features in the polypeptides of SEQ ID NO: 1 and SEQ ID NO: 2 that are required in the recited variants of the polypeptides of SEQ ID NO: 1 and SEQ ID NO: 2 so that when these variants are combined, they can form a complex with isopropylmalate isomerase activity.
The claims encompass a large genus of proteins which are substantially unrelated.  A polypeptide having 80% sequence identity with the polypeptide of  SEQ ID NO: 1 allows for any combination of 94 amino acid modifications within  SEQ ID NO: 1 (94 = 0.2x466; SEQ ID NO: 1 has 466 amino acids).  A polypeptide having 80% sequence identity with the polypeptide of SEQ ID NO: 2 allows for any combination of 41 amino acid modifications within SEQ ID NO: 2 (41 = 0.2x201; SEQ ID NO: 2 has 201 amino acids).  The total number of variants of a polypeptide having a specific number of amino acid substitutions can be calculated from the formula N!x19A/(N-A)!/A!, where N is the length in amino acids of the reference polypeptide and A is the number of allowed substitutions.  Thus, the total number of variants having at least 80% sequence identity with the polypeptide of SEQ ID NO: 1 that result from 94/(466-94)!/94! or 4.14x10220 variants.  A similar calculation for variants of the polypeptide of SEQ ID NO: 2 having 80% sequence identity with the polypeptide of SEQ ID NO: 2 yields 201!x1941/(201-41)!/41! or 2.69x1095 variants. A sufficient written description of a genus of polypeptides may be achieved by a recitation of a representative number of polypeptides defined by their amino acid sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  However, in the instant case, the recited structural feature, i.e., 80% sequence identity to SEQ ID NO: 1/2, is not representative of all the members of the genus of proteins recited since there is no information as to which are the structural elements within the polypeptide of  SEQ ID NO: 1 and SEQ ID NO: 2 that are essential for these proteins to form a complex with the recited activity, which are the remaining structural elements required in the recited polypeptides in addition to those recited in the claims such that these polypeptides can form a complex with isopropylmalate isomerase activity, or a correlation between structure and function which would provide those unknown structural features.  Furthermore, while one could argue that the few species disclosed are representative of the structure of all the members of the genus, it is noted that the art teaches several examples of how even highly structurally homologous polypeptides can have different enzymatic activities.   For example, Witkowski et al. (Biochemistry 38:11643-11650, 1999) teach that one conservative amino acid substitution transforms a  β-ketoacyl synthase into a malonyl decarboxylase and completely eliminates  β-ketoacyl synthase activity.  Tang et al. (Phil Trans R Soc B 368:20120318, 1-10, 2013) teach that two Dehalobacter reductive dehalogenases, CfrA and DcrA, having 95.2% sequence identity to teach other have exclusively different substrate (Abstract; page 7, left column, Discussion, CfrA and DcrA).  Seffernick et al. (J. Bacteriol. 183(8):2405-2410, 2001) teach that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function.  Therefore, since minor structural differences may result in changes affecting function, and no additional information correlating structure with the desired functional characteristics has been provided, one cannot reasonably conclude 
Due to the fact that the specification only discloses a limited number of subunits (variants of the polypeptides of SEQ ID NO: 1 and SEQ ID NO: 2) that can form a protein complex having isopropylmalate isomerase activity, and the lack of description of any additional species by any relevant, identifying characteristics or properties, one of skill in the art would not recognize from the disclosure that Applicant was in possession of the claimed invention.   

Claims 34-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (I) a protein complex having isopropylmalate isomerase activity, wherein said complex comprises (i) a polypeptide that comprises all of SEQ ID NO: 1 except for one or more substitutions at positions corresponding to positions of SEQ ID NO: 1 selected from positions 35 and 411, and (ii) a polypeptide that comprises all of SEQ ID NO: 2 except for one or more substitutions at positions corresponding to positions of SEQ ID NO: 2 selected from positions 31 and 88, and (II) a microorganism that comprises a complex having isopropylmalate isomerase activity, wherein said complex comprises (i) a polypeptide that comprises all of SEQ ID NO: 1 except for one or more substitutions at positions corresponding to positions of SEQ ID NO: 1 selected from positions 35 and 411, and (ii) a polypeptide that comprises all of SEQ ID NO: 2 except for one or more substitutions at positions corresponding to positions of SEQ ID NO: 2 selected from positions 31 and 88, does not reasonably provide enablement for a protein complex that has isopropylmalate isomerase activity, wherein said complex comprises a structural variant of the polypeptide of SEQ ID NO: 1 having at least 80% sequence identity with the polypeptide of SEQ ID NO: 1, and a structural variant of the polypeptide of SEQ ID NO: 2 having at least 80% sequence identity with the polypeptide of SEQ ID NO: 2, or a microorganism comprising said protein complex.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
In re Wands  (858 F.2d 731, 737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breadth of the claims.  The factors which have lead the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed in detail below.
The breadth of the claims.  Claims 34-35 broadly encompass a protein complex that has isopropylmalate isomerase activity, wherein said complex comprises a structural variant of the polypeptide of SEQ ID NO: 1 having at least 80% sequence identity with the polypeptide of SEQ ID NO: 1 and a structural variant of the polypeptide of SEQ ID NO: 2 having at least 80% sequence identity with the polypeptide of SEQ ID NO: 2, and a microorganism comprising said protein complex. See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation. 
The enablement provided is not commensurate in scope with the claims due to the lack of information regarding the structural elements within the polypeptide of  SEQ ID NO: 1 and the polypeptide of SEQ ID NO: 2, that are required in a variant of the polypeptide of SEQ ID NO: 1 and the polypeptide of SEQ ID NO: 2 having the recited % sequence identity to form a complex having isopropylmalate isomerase activity.   In the instant case, the specification enables a (I) a protein complex having isopropylmalate isomerase activity, wherein said complex comprises (i) a polypeptide that comprises all of SEQ ID NO: 1 except for one or more substitutions at positions corresponding to positions of SEQ ID NO: 1 selected from positions 35 and 411, and (ii) a polypeptide that comprises all of SEQ ID NO: 2 except for one or more substitutions at positions corresponding to positions of SEQ ID NO: 2 selected from positions 31 and 88, and (II) a microorganism that comprises a complex having isopropylmalate isomerase activity, wherein said complex comprises (i) a polypeptide that comprises all of SEQ ID NO: 1 except for one or more substitutions at positions corresponding to positions of SEQ ID NO: 1 selected from positions 35 and 411, and (ii) a polypeptide that comprises all of SEQ ID NO: 2 
The amount of direction or guidance presented and the existence of working examples.  The specification discloses the amino acid sequence of the large subunit LeuC of SEQ ID NO: 1 and the small subunit LeuD of SEQ ID NO: 2, and a very limited number of variants of the polypeptides of SEQ ID NO: 1 and SEQ ID NO: 2 that when combined can form a protein complex having isopropylmalate isomerase activity. However, the specification is silent with regard to a structure/function correlation which would allow one of skill in the art to recognize those variants of the polypeptide of SEQ ID NO:  1 and those variants of the polypeptide of SEQ ID NO: 2  having the recited % sequence identity that can be combined to form a complex with isopropylmalate isomerase activity.  There is no disclosure of those structural features in the polypeptides of SEQ ID NO: 1 and SEQ ID NO: 2 that are required in the recited variants of the polypeptides of SEQ ID NO: 1 and SEQ ID NO: 2 so that when these variants are combined, they can form a complex with isopropylmalate isomerase activity.
The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art.   The amino acid sequence of a polypeptide determines its structural and functional properties.  While the art discloses a limited number of isopropylmalate isomerases,   neither the specification nor the art provide  a correlation between structure and function such that one of skill in the art can envision the structure of any large subunit and any small subunit of an isopropylmalate isomerase.  In addition, the art does not provide any teaching or guidance as to which changes can be made to the polypeptides of  SEQ ID NO: 1 and SEQ ID NO: 2 such that the resulting variants could be combined to form a protein complex having isopropylmalate isomerase activity,  or  the general tolerance of the large subunit of SEQ ID NO: 1 or the small subunit of SEQ ID NO: 2 to structural modifications and the extent of such tolerance.   The art clearly teaches that (a) determining function based solely on structural homology, and (b) modification of a protein’s amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are tolerant of modification and which ones are conserved are highly unpredictable.  For example, Branden et al. (Introduction to de novo stable proteins with specific functions.   Sadowski et al. (Current Opinion in Structural Biology 19:357-362, 2009) teach that much of the problem in assigning function from structure comes from functional convergence, where although a stable structure is required to perform many functions it is not always necessary to adopt a particular structure to carry out a particular function (page 357, right column, first full paragraph).  Sadowski et al. further explain that the unexpected and significant difficulties of predicting function from structure show that the potential of structural models for providing novel functional annotations has not yet fully realized.  Sadowski et al. also states that while a few successes have been achieved which required manual intervention, the ability to vary the requirements for specificity in prediction means that it is difficult to determine how useful the end result may be for the user (page 361, left column, first full paragraph).  The teachings of Branden et al. and Sadowski et al. are further supported by the teachings of Witkowski et al., Tang et al., and Seffernick et al. already discussed above, where it is shown that even small amino acid changes result in enzymatic activity changes.
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   While methods of generating or isolating variants of a polypeptide and enzymatic assays were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for an essentially infinite number of proteins to find those variants of the polypeptides of SEQ ID NO: 1 and SEQ ID NO: 2 that can be combined to form a protein complex with isopropylmalate isomerase activity.  In the absence of (i) a rational and predictable scheme for selecting those proteins most likely to have the ability to bind to another protein and form a complex having isopropylmalate isomerase activity, and/or (ii) a correlation between structure and the recited activity, one infinite number of proteins to determine which ones can be combined to form a protein complex with the desired enzymatic activity.
Therefore, taking into consideration the extremely broad scope of the claim, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and the desired function, and the high degree of unpredictability of the prior art in regard to structural changes and their effect on function, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention.  Thus, Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the invention in a manner reasonably correlated with the scope of the claims.  

Claim Rejections - 35 USC § 102 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 34-35 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sanghani et al. (WO 2015/089127 published 6/18/2015; cited in the IDS).  
Claims 34-35 are directed in part to (i) a protein complex that has isopropylmalate isomerase activity, wherein said complex comprises a protein having at least 80% sequence identity with the polypeptide of SEQ ID NO: 1 and a protein having at least 80% sequence identity with the polypeptide of SEQ ID NO: 2, and (ii) a microorganism comprising a protein complex that has isopropylmalate isomerase activity, wherein said complex comprises a protein having at least 80% sequence identity with 
Sanghani et al. teach a transformed E. coli cell that expresses a modified LeuCD enzyme having isopropylmalate isomerase activity (protein complex that comprises the LeuC and LeuD proteins), wherein said modified LeuCD enzyme  is a complex that comprises a variant of the E. coli LeuC protein and a variant of the E. coli LeuD protein, wherein each variant is made by replacing one or more residues within and/or near the active sites of LeuC and/or LeuD (page 19, Example 3).  As indicated in the specification, the polypeptide of SEQ ID NO: 1 is the E. coli LeuC protein and the polypeptide of SEQ ID NO: 2 is the E. coli LeuD protein.  Therefore, Sanghani et al teach a microbial cell that comprises a modified LeuCD enzyme having isopropylmalate isomerase activity that comprises a variant of the polypeptide of SEQ ID NO: 1 having all of SEQ ID NO: 1 except for one substitution, and a variant of the polypeptide of SEQ ID NO: 2 having all of SEQ ID NO: 2 except for one substitution.  Such modified LeuCD enzyme having isopropylmalate isomerase activity is a protein complex that comprises a variant of the polypeptide of SEQ ID NO: 1 having 99.8% sequence identity with the polypeptide of SEQ ID NO: 1 (99.8% = 465x100/466; SEQ ID NO: 1 has 466 amino acids), and a variant of the polypeptide of SEQ ID NO: 2 having 99.5% sequence identity with the polypeptide of SEQ ID NO: 2 (99.5% = 200x100/201; SEQ ID NO: 2 has 201 amino acids).  Therefore, the teachings of Sanghani et al. anticipate the instant claims as written/interpreted. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
A protein complex having isopropylmalate isomerase activity, wherein said complex comprises (i) a polypeptide that comprises all of SEQ ID NO: 1 except for one or more substitutions at positions corresponding to positions of SEQ ID NO: 1 selected from positions 35 and 411, wherein the amino acid at the position corresponding to position 35 of the polypeptide of SEQ ID NO: 1 is replaced with glycine or alanine, and the amino acid at the position corresponding to position 411 of the polypeptide of SEQ ID NO: 1 is replaced with valine or glycine, and (ii) a polypeptide that comprises all of SEQ ID NO: 2 except for one or more substitutions at positions corresponding to positions of SEQ ID NO: 2 selected from positions 31 and 88, wherein the amino acid at the position corresponding to position 31 of the polypeptide of SEQ ID NO: 2 is replaced with alanine, valine or glycine, and wherein the amino acid at the position corresponding to position 88 of the polypeptide of SEQ ID NO: 2 is replaced with alanine and serine; and a microorganism that comprises a protein complex having isopropylmalate isomerase activity, wherein said complex comprises (i) a polypeptide that comprises all of SEQ ID NO: 1 except for one or more substitutions at positions corresponding to positions of SEQ ID NO: 1 selected from positions 35 and 411, wherein the amino acid at the position corresponding to position 35 of the polypeptide of SEQ ID NO: 1 is replaced with glycine or alanine, and the amino acid at the position corresponding to position 411 of the polypeptide of SEQ ID NO: 1 is replaced with valine or glycine, and (ii) a polypeptide that comprises all of SEQ ID NO: 2 except for one or more substitutions at positions corresponding to positions of SEQ ID NO: 2 selected from positions 31 and 88, wherein the amino acid at the position corresponding to position 31 of the polypeptide of SEQ ID NO: 2 is replaced with alanine, valine or glycine, and wherein the amino acid at the position corresponding to position 88 of the polypeptide of SEQ ID NO: 2 is replaced with alanine and serine, appear to be allowable over the prior art of record.

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


DR
February 19, 2021